DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s response to Office action was received on December 9, 2021.
In response to Applicant’s amendment of the claims, the corresponding prior art claim rejections, from the previous Office action, have been correspondingly amended, below in this Office action.
In response to Applicant’s amendment of the claims, please note the new claim objections, below in this Office action.
In response to Applicant’s cancellation of claim 12, the “first device” and the “second device” of claim 12 are no longer being treated under 35 U.S.C. 112(f)/sixth paragraph.  However, Applicant’s amendments have introduced the element/limitation of “sensing device” into claims 1 and 21, which are being treated under 35 U.S.C. 112(f)/sixth paragraph.  If Applicant does not want this interpretation, Examiner suggests using the term “sensor” instead, as Applicant did in claim 26.
In response to the cancellation of claims 16-20, the particular 101 rejections of these claims for encompassing a transitory machine-readable storage medium are hereby withdrawn.
In response to Applicant’s amendment of the claims, please note the new indefiniteness rejections, below in this Office action.
In response to Applicant’s amendment of the claims, all of the 101 Alice-type claim rejections, from the previous Office action, are hereby withdrawn.
Examiner believes that the amendments to the prior art claim rejections, below in this Office action, render Applicant’s arguments concerning the prior art rejections to be not applicable.
Information Disclosure Statement
Applicant has cited USPTO Office action(s) in Applicant’s recent information disclosure statement(s) (IDS(s)).  Please note that a reference cited in such a USPTO Office action has not necessarily been considered unless cited on an information disclosure statement.
Claim Objections
Claims 10-11 are objected to because of the following informalities:  Each of these claims is a system claim and references the “system of claim 9.”  However, claim 9 is a method claim.  It appears that Applicant might have accidentally overlooked the correction of this issue that occurred in the preliminary amendment dated December 3, 2019.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

One issue here is the effect of the word “facilitate.”  Does this require the executable instructions to instruct the processor to perform the recited operations?  Or is the language broader than that?  Are the instructions actually directed to different operations than those recited, but the instructions’ operations end up “facilitating” the performance of the recited operations?
Another issue is that, while the processor is stated as executing the instructions, it is not explicitly stated in the preamble that the operations are performed by that same processor.  Could the processor, when executing the instructions, facilitate the performance of the operations by a device different than the processor executing the instructions?
In order to resolve these indefiniteness issues, Examiner suggests a format for claim 26 as follows:
26.  A non-transitory machine-readable medium, storing executable instructions thereon that, upon execution by a processor, cause the processor to perform operations comprising:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 21, 23-24, 26, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, US 20140310075 A1, in view of Willard, US 20150242944 A1, in further view of Nobusawa, Japanese Patent Reference No. 2007-219785 (citations are to accompanying English machine translation).
As per Claims 1, 21, and 26, Ricci discloses:
- a method (paragraph [0078] (method));
- receiving (or obtaining) (or determining), by network equipment comprising a processor, user identification data and vehicle information of a vehicle which is located and traveling in a traffic zone, wherein the user identification data is associated with an occupant of the vehicle (Figure 2; Figure 12A; Figure 12B; Figure 12C; Figure 12D; Figure 23; paragraph [0084] (“Aspects of the method above further include wherein the identified facial features associated with the driver match the user characteristics stored in the memory, and wherein the payment profile is retrieved from a profile associated with the identified driver.”); paragraphs [0227]-[0233] (user device; user profile; vehicle control system; wireless network; mobile device electronic addresses; biometric information); paragraph [0453] (vehicle information); paragraph [0786] (“Further, the fee area module 2332 can determine different rates charged by a fee area for privately owned vehicles, commercial vehicles, and/or government vehicles. Additionally or alternatively, the fee area module 2332 can determine if discounts are available for the vehicle. For example, a discount may be available if the driver is a senior (i.e., over the age of 65, 70, or some other predetermined age), a handicapped driver, a frequent user, and the like.”); paragraph [0788] (“In some areas, fee areas implement congestion pricing for zones of a city/region that are considered to be congested to try to reduce traffic in those zones.”); paragraph [0803] (“In another example, the payment module 2336 can report the type of the vehicle (private, commercial, public) and pay the fee based on the type of vehicle.  Further, the payment module 2336 can report any other type of discount used by the fee area module 2332 to determine a discount available to the vehicle, such as a senior driver discount, a handicapped driver discount, a frequent user discount, a fuel-efficient vehicle discount, and/or a certain number of people in the vehicle.”));
- obtaining (or determining), by the network equipment, user profile data based on the user identification data (Figure 2; paragraph [0084] (“Aspects of the method above further include wherein the identified facial features associated with the driver match the user characteristics stored in the memory, and wherein the payment profile is retrieved from a profile associated with the identified driver.”); paragraphs [0227]-[0233] (user profile; wireless network; mobile device electronic addresses; biometric information; “Further, the communication network 224 can also include wide area communication capabilities, including one or more of, but not limited to, a cellular communication capability, satellite telephone communication capability, a wireless wide area network communication capability, or other types of communication capabilities that allow for the vehicle control system 204 to communicate outside the vehicle 104.”); paragraph [0234] (“The vehicle control system 204 may communicate through the 
- monitoring, by the network equipment, via a sensing device, (or tracking, via a sensor) the vehicle in the traffic zone to determine billing metadata based on the user profile data and the vehicle information (Figure 2; Figure 23; paragraph [0144] (GPS); paragraphs [0227]-[0233] (user profile; GPS data; wireless network; “Further, the communication network 224 can also include wide area communication capabilities, including one or more of, but not limited to, a cellular communication capability, satellite telephone communication capability, a wireless wide area network communication capability, or other types of communication capabilities that allow for the vehicle control system 204 to communicate outside the vehicle 104.”); paragraph [0234] (“The vehicle control system 204 may communicate through the communication network 224 to a server 228 that may be located in a facility that is not within physical proximity to the vehicle 104.”); paragraph [0453] (vehicle information); paragraph [0786] (“Further, the fee area module 2332 can determine different rates charged by a fee area for privately owned vehicles, commercial vehicles, and/or government vehicles. Additionally or alternatively, the fee area module 2332 can determine if discounts are available for the vehicle. For example, a discount may be available if the driver is a senior (i.e., over the age of 65, 70, or some other predetermined age), a handicapped driver, a frequent user, and the like.”); paragraph [0788] (“In some areas, fee areas implement congestion pricing for zones of a city/region that are considered to be congested to try to reduce traffic in those zones.”); paragraph [0803] (“In another example, the payment module 2336 can report the type of the vehicle (private, commercial, public) and pay the fee based on the type of vehicle.  Further, the payment module 2336 can report any other type of discount used by the fee area module 2332 to determine a discount available to the vehicle, such as a senior driver discount, a handicapped driver discount, a frequent user discount, a fuel-efficient vehicle discount, and/or a certain number of people in the vehicle.”); paragraph [0828] (“In step 3708, the fee area module 2332 can monitor the position of the vehicle 104 using information from the navigation subsystem. As described above in conjunction with FIG. 35, the fee area module 2332 can determine the vehicle will enter a fee area 3504 in step 3712.”); According to Applicant’s specification-as-originally-filed, paragraph [0067]:  “Monitoring the vehicle in the traffic zone to determine the billing metadata based on the user profile data can comprise processing the user profile data to determine that the occupant is a discounted user with respect to pricing data associated with the traffic zone.”);
- transmitting (or communicating) (or sending), by the network equipment (or via a network), the billing metadata to a billing engine (Figure 2; Figure 23; paragraph [0132] (“The term "module" as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hardware and software that is capable of performing the functionality associated with that element.”); paragraphs [0227]-[0233] (wireless network; “Further, the communication network 224 can also include wide area communication capabilities, including one or more of, but not limited to, a cellular communication capability, satellite telephone communication capability, a wireless wide area network communication capability, or other types of communication capabilities that allow for the vehicle control system 204 to communicate outside the vehicle 104.”); paragraph [0234] (“The vehicle control system 204 may communicate through the communication network 224 to a server 228 that may be located in a facility that is not within physical proximity to the vehicle 104.”); paragraph [0786] (“Further, the fee area module 2332 can determine different rates charged by a fee area for privately owned vehicles, commercial vehicles, and/or government vehicles. Additionally or alternatively, the fee area module 2332 can determine if discounts are available for the vehicle. For example, a discount may be available if the driver is a senior (i.e., over the age of 65, 70, or some other predetermined age), a handicapped driver, a frequent user, and the like.”); paragraph [0788] (“In some areas, fee areas 
- network equipment, comprising:  a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Figure 2; Figure 23; paragraph [0233] (communication network); paragraph [0234] (“The vehicle control system 204 may communicate through the communication network 224 to a server 228 that may be located in a facility that is not within physical proximity to the vehicle 104.”); paragraph [0827] (computer, medium, software); paragraph [0887] (computer, medium, software));
- a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor facilitate performance of operations (Figure 2; Figure 23; paragraph [0016] (non-transitory); paragraph [0233] (communication network); paragraph [0234] (“The vehicle control system 204 may communicate through the communication network 224 to a server 228 that may be located in a facility that is not within physical proximity to the vehicle 104.”); paragraph [0827] (computer, medium, software); paragraph [0887] (computer, medium, software)).
Ricci fails to disclose wherein the vehicle is an autonomous vehicle; wherein the occupant is a future occupant that the autonomous vehicle is proceeding to pick up, and wherein the autonomous vehicle currently does not comprise any occupants.  Willard discloses wherein the vehicle is an autonomous vehicle (paragraph [0057] (“Use of a Vehicle Guidance System to assign an initial route from a Central Distribution and Inventory Management System to an autonomous vehicle for purposes of fulfilling a for hire private or public sector surface transportation itinerary.”)); wherein the occupant is a future occupant that the autonomous vehicle is proceeding to pick up, and wherein the autonomous vehicle currently does not comprise any occupants (paragraph [0004] (“This "staging time" accounts for the situations where the chauffeur and vehicle are likely to have an "empty leg" either after the next previous trip and/or after the trip being priced.”); paragraph [0057] (“Use of a Vehicle Guidance System to assign an initial route from a Central Distribution and Inventory Management System to an autonomous vehicle for purposes of fulfilling a for hire private or public sector surface transportation itinerary.”); paragraph [0099] (“Toll charges, however, can occur en route to the pickup and drop off locations and will therefore have to be detected by the pricing algorithms in a different manner.”); paragraph [0619] (“Currently, the unit of inventory in the chauffeured transportation industry is the vehicle and assigned driver for a variable period of time. With the advent of autonomous vehicles, the driver will no longer be part of the unit of inventory.”); paragraph [0683] (“A key issue when autonomous vehicles dominate the market is how to guide the vehicles since the drivers are no longer present to choose the route and operate the vehicle.”); paragraph [0687] (“Finally, in the case of private and public sector for hire transportation, the route to the pickup point needed to guide the autonomous vehicle still has to be sent to the vehicle from the NWS or similar system and acted upon by a vehicle guidance system.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ricci such that the vehicle is an autonomous vehicle; and the occupant is a future occupant that the autonomous vehicle is proceeding to pick up, and the autonomous vehicle currently does not comprise any occupants, as disclosed by Willard.  Motivation for the modification is provided by Willard in that autonomous vehicles can serve as key answers to various challenges, including in a transportation setting in which a passenger is picked up (paragraphs [0007]-[0017]; paragraph [0057]; paragraph [0099]; paragraph [0619]; paragraph [0683]; paragraph [0687]).


As per Claim 3, Ricci further discloses obtaining, by the network equipment, traffic data in the traffic zone to further determine the billing metadata (Figure 2; paragraph [0089]; paragraph [0236]; paragraph [0375]; paragraphs [0784]-[0785]; paragraph [0788]).

As per Claim 4, Ricci further discloses obtaining, by the network equipment, road classification data to further determine the billing metadata (Figure 2; paragraph [0784]; paragraph [0785]; paragraph [0786]).

As per Claim 5, Ricci further discloses obtaining, by the network equipment, time-based data to further determine the billing metadata (Figure 2; paragraph [0079]).

As per Claims 7, 23, and 28, Ricci further discloses wherein the monitoring of the vehicle in the traffic zone to determine the billing metadata based on the user profile data comprises processing the user profile data to determine that the occupant is a discounted user with respect to pricing data associated with the traffic zone (Figure 23; paragraphs [0227]-[0233]; paragraph [0786]; paragraph [0788]; paragraph [0803]).

As per Claims 8, 24, and 29, Ricci further discloses wherein the monitoring of the vehicle in the traffic zone to determine the billing metadata based on the user profile data comprises processing the user profile data to determine that the occupant is an employee authorized to be present in the traffic zone (Figure 23; paragraphs [0227]-[0233]; paragraph [0559]; paragraph [0786]; paragraph [0788]; paragraph [0803]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Willard in further view of Nobusawa in further view of Latorre, US 20200211409 A1.
As per Claim 2, Ricci further discloses wherein the obtaining of the user profile data based on the user identification data comprises accessing the user profile data from a data store based on the user identification data (paragraph [0084]; paragraphs [0227]-[0233]; paragraph [0786]; paragraph [0803]).
The modified Ricci fails to disclose wherein the user identification data comprises a decentralized identifier.  Latorre discloses wherein the user identification data comprises a decentralized identifier (paragraph [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing .

Claims 6, 22, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Willard in further view of Nobusawa in further view of Yanagisawa, US 7127413 B1.
As per Claims 6, 22, and 27, the modified Ricci fails to disclose wherein the monitoring of the vehicle in the traffic zone to determine the billing metadata based on the user profile data comprises processing the user profile data to determine that the occupant is a resident with respect to the traffic zone.  Yanagisawa discloses wherein the monitoring of the vehicle in the traffic zone to determine the billing metadata based on the user profile data comprises processing the user profile data to determine that the occupant is a resident with respect to the traffic zone (column 1, lines 6-14; column 21, lines 49-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ricci such that the monitoring of the vehicle in the traffic zone to determine the billing metadata based on the user profile data comprises processing the user profile data to determine that the occupant is a resident with respect to the traffic zone, as disclosed by Yanagisawa.  Motivation for the modification is provided by Yanagisawa in that this leads to more reasonable tolling (column 21, lines 49-64).

Claims 9-11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Willard in further view of Nobusawa in further view of Saito, Japanese Patent Reference No. 2019-133366 A (citations are to accompanying English machine translation).
As per Claims 9 and 25, Ricci fails to disclose processing the user profile data to determine that the occupant maintains a subscription plan associated with the traffic zone.  Saito discloses processing the user profile data to determine that the occupant maintains a subscription plan associated with the traffic zone (p. 4, bottom half; p. 5, top half; p. 6, whole page; p. 10, bottom half; p. 13, top half).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ricci such that the invention processing the user profile data to determine that the occupant maintains a subscription plan associated with the traffic zone, as disclosed by Saito, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 10, Ricci further discloses wherein the monitoring of the vehicle in the traffic zone to determine the billing metadata based on the vehicle information comprises processing the vehicle information to determine a type of the vehicle (Figure 2; Figure 12A; Figure 12B; Figure 12C; Figure 12D; Figure 23; paragraph [0084]; paragraphs [0227]-[0233]; paragraph [0453]; paragraph [0786]; paragraph [0788]; paragraph [0803]; paragraph [0828]).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Grush, US 20070225912 A1 (private, auditable vehicle positioning system and on-board unit for same);
b.  Burr, US 20100076878 A1 (apparatus and method for implementing a road pricing scheme);
c.  Duddle, US 20110106370 A1 (method and system for driver style monitoring and analysing).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe